On Motion for Rehearing: After the above opinion was filed on July 3, 1984, the State moved for rehearing.
Batchelder, J.
The State in its motion argues that, in some instances not addressed in our opinion, a gain from the sale of agricultural land development rights pursuant to RSA chapter 36-D (Supp. 1983) may constitute a gain from the sale of assets held for use in the taxpayer’s business activity and therefore be taxable under RSA 77-A:l, VI (Supp. 1983). The State specifically posits, as such an instance, one where a business which actively leases property for non-agricultural uses decides to sell its development rights to some of its property. The State has not asserted that any of the plaintiffs in the present case fall into its hypothetical category, and the superior court’s statement of facts would seem to indicate otherwise.
The State argues further that if, as it contends, some lessors of land could be taxed on the sale of development rights, all must be, including the plaintiffs herein who are agistors.
We disagree with the State on this latter point and reaffirm our decision as to the plaintiffs. Nothing in our decision, however, prevents the State from inquiring into the underlying business activity of the seller of development rights to see whether that seller is in the business of leasing land for non-agricultural purposes. Such a seller, *200who is otherwise subject to RSA chapter 77-A, would be disposing of an asset used as part of its overall business activities.
Our holding, therefore, “that agricultural land development rights are not assets held for use in business activities” must be qualified to reflect the possibility in future cases that a seller’s underlying business activity could make the sale of such rights taxable under RSA chapter 77-A.

Motion for rehearing granted in part and denied in part.

All concurred.
October 18, 1984